                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAMES E. WALKER,                               )
#R02343,                                       )
                                               )
              Plaintiff,                       )
                                               )
vs.                                            )
                                               )
KIM BUTLER,                                    )
R. HARRINGTON,                                 )
S. GODINEZ,                                    )
J.R. BALDWIN,                                  )
A. JOHNSON,                                    )
Y. JOSEPH,                                     )
K. ALLSUP,                                     )
V. PAYNE,                                      )   &DVH1RíFY–00445íNJR
B. SPILLER,                                    )
B. BRAMLET,                                    )
T. KNUST,                                      )
C/O ELLIS,                                     )
DANA,                                          )
J. CLENDENIN,                                  )
C/O HANKS,                                     )
C/O BERRY,                                     )
C/O BEST,                                      )
C/O MCCARTY,                                   )
C/O ROWALD,                                    )
JOHN DOE 1,                                    )
JOHN DOE 2,                                    )
JOHN DOE 3,                                    )
JOHN DOE 4,                                    )
JOHN DOE 5,                                    )
JOHN DOE 6,                                    )
JOHN DOE 7,                                    )
JOHN DOE 8,                                    )
JOHN DOE 9, and                                )
C/O SMOLAK,                                    )
                                               )
              Defendants.                      )

                           MEMORANDUM AND ORDER

ROSENTENGEL, Chief Judge:

      Plaintiff James Walker, an inmate of the Illinois Department of Corrections (“IDOC”) who is



                                               1
currently incarcerated at Lawrence Correctional Center, brings this civil action pursuant to 42 U.S.C.

§ 1983 for violations of his constitutional rights while he was at Menard Correctional Center

(“Menard”). Walker’s original Complaint was dismissed for failure to state claim. (Doc. 9). He was

granted leave to file an amended complaint, which he filed on August 23, 2019. Before the Court

conducted a preliminary review of the First Amended Complaint (Doc. 13), Walker filed a Motion for

Leave to File an Amended Complaint in order to add defendants to his First Amended Complaint.

(Doc. 14). Walker also filed another Motion for Leave to File an Amended Complaint on October 2,

2019. (Doc. 16). Along with this second motion for leave to amend, he submitted to the Court a

proposed amended complaint.

       As it appears that Walker wishes to proceed with the latest version of the purposed amended

complaint, the Court will deny the first Motion for Leave to File an Amended Complaint (Doc. 14),

grant Walker’s second Motion for Leave to Amend (Doc. 16) , and conduct a preliminary review of

the proposed amended complaint filed with the Court on October 2, 2019, now designated the “Second

Amended Complaint.” Walker’s Motion for Extension of Time (Doc. 12) to file an amended complaint

will be denied as moot.

       The Second Amended Complaint is now before the Court for preliminary review pursuant to

28 U.S.C. § 1915A. Under Section 1915A, any portion of a complaint that is legally frivolous,

malicious, fails to state a claim upon which relief may be granted, or requests money damages from a

defendant who by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At this

juncture, the factual allegations of the pro se complaint are to be liberally construed. Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                     PRELIMINARY DISMISSALS

       In the Second Amended Complaint, Walker repeatedly claims that Salvador Godinez and John

Baldwin, former directors of IDOC, Harrington and Butler, former wardens of Menard, and A.

Johnson, an assistant warden at Menard “each are legally responsible for the operations of Menard

                                                  2
Correctional Center and the conduct of…” various defendant employees. But Walker cannot pursue a

claim against a defendant based solely upon his or her supervisory role. The doctrine of respondeat

superior does not apply to Section 1983 actions. Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir.

2001) (quoting Chavez v. Ill. State Police, 251 F.3d 612, 651 (7th Cir. 2001). Section 1983 liability

requires personal responsibility for the deprivation of a constitutional right and attempting to assert

personal liability by repeating the same statement that Godinez, Baldwin, Harrington, Butler, and

Johnson “endorsed” such practice is not enough to suggest personal involvement. See Palda v. General

Dynamic Corp., 47 F.3d 872, 875 (7th Cir. 1995). Therefore, claims against these defendants based on

their supervisory positions are dismissed.

        To the extent that Walker is attempting to allege Godinez, Harrington, and Butler are liable

because they concurred in the denial of his grievances, this claim also fails. “Prison officials who

simply processed or reviewed inmate grievances lack personal involvement in the conduct forming the

basis of the grievance.” Owens v. Evans, 878 F.3d 559, 563 (7th Cir. 2017). Furthermore, the Seventh

Circuit has rejected the idea that liability extends to every prison official who is aware of an inmate’s

complaints. Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir.2009). Therefore, the claim of liability

based solely on the denial of his grievance is also dismissed against Godinez, Harrington, and Butler.

        Because there are no further claims against them, Godinez, Baldwin, and Harrington will be

dismissed from this action.

        Defendants Joseph and Spiller will also be dismissed. Against Joseph, Walker claims that he

made it difficult for Walker to: (1) use the institutional system to receive legal mail; (2) receive

grievances in a timely manner; and (3) access the law library and legal exchange. These claims do not

assert a constitutional violation and are not enough to show that Walker is entitled to relief. As to

Spiller, Walker does not assert any allegations against him in the statement of claim. See Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007); FED. R. CIV. P. 8(a)(2). Accordingly, Joseph and Spiller,

and any claims against them, will be dismissed. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                                   3
                                   SECOND AMENDED COMPLAINT

        In the Second Amended Complaint, Walker alleges the following: During his time at Menard

he was denied access to the courts by the conduct of various staff members, his grievances were

repeatedly mishandled, and his legal mail opened without him being present.

        From 2013 to 2016, Defendants Bramlet, Knust, and Clendenin of the law library did not

provide Walker with legal assistance, proper copies of grievances or court documents, paper and pens,

and adequate access to the law library so that he could conduct research in order to prepare for various

motions and responses in his other court cases. Because of the lack of access to the law library and

assistance, he missed court deadlines, and his habeas petition and defendants from other civil lawsuits

were dismissed.

        Specifically, on one occasion while using the law library, he was forced to leave by Defendant

Ellis in order to use the bathroom in his cell and was not allowed to return to the library to continue

his work. Walker was only allowed ten sheets of paper, two pens, and three large envelopes once a

month, and Defendants Dana, Bramlet, and Knust denied his requests for additional supplies.

        Defendant John Doe 1 of the mailroom mishandled his mail on several occasions causing

Walker to miss court deadlines and pay extra postage fees to mail documents a second time.

        In 2014, Walker submitted a Freedom of Information (“FOIA”) request for records regarding

lockdowns at Menard, which was denied. His requested a “legal exchange” to access documents in his

excess property box so that he could prepare and seek review of the denial. Defendant Smolak denied

his request, and he was not allowed a legal exchange until after the deadline to request a review. In

November, Walker made additional requests to access “legal exchange,” but his requests were denied

by John Doe 2.

       In February 2015, Walker did not receive copies of two motions he requested and was forced

to rewrite both motions. Around the same time, he was scheduled for a legal exchange because he had

a pending court deadline of March 13, 2015. His legal exchange was canceled and requests to schedule

                                                   4
a new date denied. He missed the court deadline and had to file a motion for an extension. Walker

missed another court deadline in 2016, after placing a request to access the law library and legal

exchange to retrieve exhibits. Both requests were ignored until after the deadline had passed.

       In 2016, Clendenin denied Walker access to administrative directive rules in retaliation for

Walker filing a grievance about privacy problems. His repeated requests for legal exchange to access

his legal documents were denied by John Doe 8.

                                             DISCUSSION

       Based on the allegations in the Second Amended Complaint, the Court designates the following

seventeen Counts:

       Count 1:        First Amendment access to courts claim against Butler, Bramlet, Knust,
                       and John Doe 1 for hindering Walker’s ability to file a habeas petition
                       and appeal in 2013 and 2014.

       Count 2:        First Amendment access to courts claim against John Doe 1 for
                       withholding and untimely mailing Walker’s legal documents in July
                       and August 2013.

       Count 3:        First Amendment access to courts claim against Bramlet, Knust, and
                       Ellis for denying Walker access to the law library to research in 2013.

       Count 4:        First Amendment access to courts claim against Bramlet and Knust for
                       not providing Walker legal materials and adequate access to the law
                       library in January, May, and June 2014.

       Count 5:        First Amendment access to courts claim against Dana, Bramlet, and
                       Knust for denying Walker paper, pens, and envelopes in June 2014.

       Count 6:        First Amendment access to courts claim against Smolak for denying
                       Walker’s requests for a legal exchange to access lockdown records.

       Count 7:        First Amendment access to courts claim against John Doe 2 for denying
                       Walker’s request for access to legal exchange in November 2014.

       Count 8:        First Amendment access to courts claim against Clendenin for not
                       copying two motions for Walker in February 2015.

       Count 9:        First Amendment access to courts claim against McCarty, Johnson,
                       Hanks, Berry, Best, and Clendenin for causing Walker to miss a court
                       deadline in 2015.


                                                  5
         Count 10:         First Amendment access to courts claim against John Doe 7 and
                           Clendenin for denying Walker’s request for law library and legal
                           exchange in January 2016.

         Count 11:         First Amendment access to courts claim against John Doe 8 for denying
                           Walker’s requests for legal exchange in June 2016.

         Count 12:         First Amendment claim of retaliation against John Doe 3 and Butler for
                           moving Walker to a smaller cell with worse living conditions in
                           December 2014.

         Count 13:         First Amendment claim of retaliation against Clendenin for refusing to
                           copy Walker’s envelopes in 2015.

         Count 14:         First Amendment claim of retaliation against Clendenin for denying
                           Walker’s requests for the administrative directive rules and index for
                           attorney calls in February 2016.

         Count 15:         First Amendment access to courts claim against John Doe 4 for opening
                           Walker’s legal mail outside his presence.

         Count 16:         First Amendment access to courts claim against John Doe 5 and
                           Clendenin for Walker’s legal mail being opened outside his presence
                           in April 2015.

         Count 17:         First Amendment access to courts and Fourteenth Amendment due
                           process claim against Allsup, Payne, Butler, Bramlet, Knust, John Doe
                           6, Rowald, and John Doe 9 for the mishandling of grievances from
                           2013 until 2016.

The parties and the Court will use this designation in all future pleadings and orders, unless otherwise

directed by a judicial officer of this Court. Any other claim that is mentioned in the Second

Amended Complaint but not addressed in this Order is considered dismissed without prejudice

as inadequately pled under Twombly. 1




1
  See Twombly, 550 U.S. at 570. (an action fails to state a claim upon which relief can be granted if it does not plead
“enough facts to state a claim to relief that is plausible on its face”). This includes any claims Walker asserts under
the Fifth Amendment. He alleges violations of the Fifth Amendment, but offers no additional facts or associates this
claim with any specific defendant. His general claims that lockdowns impeded and limited his ability to pursue his
legal rights are also dismissed, as Walker must explain the connection between the lockdown and the underlying legal
claim that was lost. See Christopher v. Harbury, 536 U.S. 403, 416 (2002).

                                                          6
                                    Access to Courts: Counts 1-11

        In Bounds v. Smith, 430 U.S. 817 (1977), the Supreme Court held that as part of the state’s

affirmative duty to provide access to the courts they must “assist inmates in the preparation and filing

of meaningful legal papers by providing prisoners with adequate law libraries or adequate assistance

from persons trained in the law.” Bounds, 430 U.S. at 828. “Bounds did not create an abstract,

freestanding right to a law library or legal assistance,” however. Lewis v. Casey, 518 U.S. 343, 351

(1996). An inmate must demonstrate that his denial of access to the library or other legal assistance

“hindered his efforts to pursue a legal claim.” Id. Mere delay or inconvenience is not an

unconstitutional detriment.

        To state a claim for denial of access to the courts, a plaintiff must connect the defendants’

conduct with his “inability to pursue a legitimate challenge to a conviction, sentence, or prison

conditions.” Ortiz v. Downey, 561 F.3d 664, 671 (7th Cir. 2009) (internal quotation and citation

omitted); accord Guajardo Palma v. Martinson, 622 F.3d 801, 805–06 (7th Cir. 2010). This requires

a plaintiff to identify the underlying claim that was lost. See Christopher, 536 U.S. at 416; Steidl v.

Fermon, 494 F.3d 623, 633 (7th Cir. 2007).

        Count 1 will proceed against Bramlet and Knust who hindered Walker’s ability to pursue his

habeas petition by failing to supply copies of his petition and exhibits, legal assistance, information on

how to file the petition, and notice that his petition had been dismissed, resulting in the dismissal of

the petition and hindering his ability to file an appeal. Count 1 shall also proceed against John Doe 1

who failed to provide Walker notice that his habeas petition had been dismissed in 2014, hindering his

ability to file a timely appeal. Count 1 will be dismissed as to Butler, who Walker claims denied him

access to the courts, but does not state any allegations regarding her conduct. See Palda v. Gen.

Dynamic Corp., 47 F.3d 872, 875 (7th Cir. 1995).

        Count 2 will proceed against John Doe 1, who Walker claims in 2013: (1) held his legal mail

for over a month; (2) at times refused to send out legal mail; and (3) mailed documents untimely

                                                    7
resulting in the dismissal of a case before the Chancery Court of Cook County.

        Count 3 will proceed against Bramlet, Knust, and Ellis for denying Walker access to the law

library in 2013, preventing him from preparing response motions and resulting in the dismissal of a

defendant from one of his cases.

        Count 4 will proceed against Bramlet and Knust for failing to provide Walker legal materials

and access to the library, resulting in a defendant being dismissed from his case in January 2014. His

claims that Bramlet and Knust did not provide a notary for a FOIA complaint or access to the law

library in May and June 2014 are dismissed without prejudice, as Walker does not allege any prejudice

to his claim, other than not being able to return to the law library until weeks later.

        Count 5 will be dismissed against Dana, Bramlet, and Knust for not providing paper, pens, and

envelopes in June 2014, which prohibited Walker from responding and seeking review of grievance

denials. Because “[p]rison grievance procedures are not mandated by the First Amendment…”, Owens

v. Hinsley, 635 F.3d 950, 953–54 (7th Cir. 2011), denying Walker writing materials did not prevent or

hinder him from pursuing a legal claim.

        Count 6 will also be dismissed. Walker claims that Defendant Smolak prevented him from

properly pursuing a legal right by denying him access to his documents of lockdown records so that he

could request a review of his Freedom of Information Act denial. Walker has not alleged that his access

to the courts was hindered in some way by Smolak “with respect to contemplated or existing

litigation[.]” Lewis, 518 U.S. at 348 (emphasis added).

        Counts 7 and 8 are dismissed. Walker claims that the denial to access legal exchange by John

Doe 2 “possibly caus[ed] a pending motion to be denied[].” He does not allege, however, that he was

prejudiced by Clendenin’s failure to make his copies of his motions, other than the inconvenience of

rewriting the motions by hand. To assert an access to the courts violation, Walker must explain “the

connection between the alleged denial of access to legal materials and an inability to pursue a legitimate

challenge[,]” Ortiz, 561 F.3d at 671, and “[s]peculative prejudice is not enough for an ‘actual injury’”.

                                                     8
Hertel v. Miller-Lewis, 695 F. App’x 957, 961 (7th Cir. 2017) (quoting Rossi v. City of Chi., 790 F.3d

729, 736 (7th Cir. 2015).

        Count 9 will proceed against McCarty, Johnson, Hanks, Berry, Best, and Clendenin for conduct

that allegedly cause Walker to miss a court deadline in March 2015. See Ortloff v. United States, 335

F.3d 652, 656 (7th Cir. 2003).

        Count 10 will not proceed against John Doe 7 and Clendenin for denying Walker’s request for

law library and legal property access in January 2016, and Count 11 will not proceed against John Doe

8 for denying Walker’s requests to legal exchange in June 2016. Walker claims the actions of John

Doe 7 and Clendenin caused him to miss a court deadline. He states, however, that their actions “caused

a potential motion claim to fail or be denied[.]” He also claims that the actions of John Doe 8 “may

have caused a potential claim …to fail[.]” Because Walker must assert more than a speculation of an

injury, Counts 10 and 11 will be dismissed. See Marshall v. Knight, 445 F. 3d 965, 969-70 (7th Cir.

2006); Hertel, 695 F. App’x at 961.

                                      Retaliation: Counts 12-14

        Prison officials may not retaliate against inmates for filing grievances, exercising First

Amendment rights, or otherwise complaining about their conditions of confinement. See, e.g., Gomez

v. Randle, 680 F.3d 859, 866 (7th Cir. 2012). To state a claim for retaliation, “a plaintiff must allege

only enough to put the defendants on notice and enable them to respond[.]” McElroy v. Lopac, 403

F.3d 855, 858 (7th Cir. 2005).

        Count 12 shall proceed against John Doe 3 and Butler for moving Walker to worse living

conditions and canceling his sick call appointment in retaliation for filing a restraining order and

grievances. Count 14 shall proceed against Clendenin for denying Walker access to certain library

resources in February 2016 in retaliation for filing grievances.

        Count 13 shall be dismissed, however, as Walker only claims that Clendenin did not copy his

letters in “retaliation.” While Walker is not required to plead “detailed factual allegations,” he must

                                                   9
include in the Amended Complaint “more than an unadorned, the-defendant-unlawfully-harmed me

accusation.” Wilson v. Ryker, 451 F. App’x 588, 589 (7th Cir. 2011) (quoting Ashcroft, 556 U.S. at

678).

                                     Legal Mail: Counts 15-16

        “An inmate has the right under the First Amendment to send and receive mail. . . but that right

does not preclude prison officials from examining mail to ensure that it does not contain contraband.”

Kaufman v. McCaughtry, 419 F.3d 678, 686 (7th Cir. 2005) (citations omitted). This can include

official mail sent to an inmate by a court clerk. The Seventh Circuit has explained, “prison employees

can open official mail sent by a court clerk to an inmate without infringing on any privacy right.”

Antonelli v. Sheahan, 81 F.3d 1422, 1431 (7th Cir. 1996). However, “[t]o ensure adequate access to

the courts, an inmate has the right to have ‘legal’ mail —mail designated as correspondence with an

attorney—. . . opened in his presence.” Harrison v. Cty. of Cook, Ill., 364 F. App’x 250, 252 (7th Cir.

2010) (citing Kaufman, 419 F.3d at 686). Not every letter from a law office or the court qualifies as

privileged legal communication to be opened in the presence of the inmate. See Guajardo-Palma v.

Martinson, 622 F.3d 801, 805-806 (7th Cir. 2010); Harrison, 364 F. App’x at 253; Martin v. Brewer,

830 F.2d 76, 78 (7th Cir. 1987) (mail from a court is considered public record, and is not in the same

category as correspondence between an inmate and an attorney).

        Walker does not claim that any of the mail that was opened was from an attorney who either

was representing him or from whom he sought legal representation, affording him the right to be

present when the mail was opened. Construing the Amended Complaint liberally, and even assuming

the “legal mail” was from an attorney representing Walker, he has not sufficiently alleged that the

opening of any legal mail prejudiced or hindered his ability to pursue a legal claim or defense.

Accordingly, Counts 15 and 16 will be dismissed.

                                       Grievances: Count 17

        Walker claims that his grievances were mishandled in that: (1) copies were not always provided

                                                  10
and if they were, then they were not always clear; (2) on several occasions he did not receive a response

or would not receive a response in a timely manner; (3) some grievances were improperly answered

by another grievance officer and not by a supervisor; and (4) some grievances were not returned

through institutional mail or were thrown away. He also claims that when his grievances were not

properly addressed or responded to by Defendants, he was unable to exhaust his administrative

remedies, thereby hindering his access to the courts.

        Inmates, however, do not have a constitutional right to an effective grievance procedure.

Antonelli, 81 F.3d at 1430. As such, the fact that prison officials denied, mishandled, or refused to

consider grievances or claims raised by grievances “by persons who otherwise did not cause or

participate in the underlying conduct states no claim.” Owens, 635 F.3d at 953. Additionally, the failure

of prison officials to follow their own procedures does not, standing alone, violate the Constitution.

Maust v. Headley, 959 F.2d 644, 648 (7th Cir. 1992). While an inmate does have the right to petition

the government for redress of grievances, which includes access to the courts to present their

complaints, Walker’s access to the courts has not been impeded by the alleged actions, as the

unavailability of administrative remedies is not a bar to potential litigants bringing their claims. See

Bridges v. Gilbert, 557 F.3d 541, 553 (7th Cir. 2009); Ross v. Blake, 136 S.Ct. 1850, 1860 (2016).

“Prison officials may not take unfair advantage of the exhaustion requirement,. . . and a remedy

becomes ‘unavailable’ if prison employees do not respond to a properly filed grievance or otherwise

use affirmative misconduct to prevent a prisoner from exhausting.” Dole v. Chandler, 438 F.3d 804,

809 (7th Cir. 2006) (citations omitted). Therefore, the failure to process his grievances has not impeded

Walker’s ability to access the courts or his due process rights, and Count 17 is dismissed.

                                     OFFICIAL CAPACITY CLAIMS

        State officials named in their official capacities may not be sued for monetary damages in

federal court. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989); Wynn v. Southward, 251

F.3d 588, 592 (7th Cir. 2001). Because Walker only seeks monetary damages, the official capacity

                                                   11
claims directed against the remaining defendants will be dismissed with prejudice.

                                 MOTIONS FOR RECRUITMENT OF COUNSEL

          Walker has filed two motions asking the Court to recruit counsel on his behalf (Docs. 10 and

11), which are DENIED. 2 Walker discloses three unsuccessful efforts to contact attorneys via written

correspondence. Accordingly, he appears to have made reasonable efforts to retain counsel on his own.

With respect to his ability to pursue this action pro se, Walker indicates that he has learning problems

and slow comprehension. He also states that the Court recruited counsel on his behalf in a previous

law suit because he was unsuccessful on two occasions in filing his first amended complaint in that

case. Nonetheless, the Court finds that Walker can proceed pro se, at least for now. Not only has

Walker’s Second Amended Complaint survived preliminary review, but a review of the docket

demonstrates that his numerous pleadings demonstrate an ability to construct coherent sentences and

relay information to the Court. Walker appears competent to try this matter without representation at

this time. Once discovery has commenced, if Walker has significant difficulty, he may refile his

motion.

                                           MOTIONS ON FILING FEE

          Walker has filed two motions regarding his filing fee. (Docs. 15 and 17). In both motions, he

claims that he is unable to pay the $ 0.51 initial partial filing fee and includes copies of his prisoner

trust fund account. The motions will be denied as moot. The Court has not yet entered a deadline on

the filing fee, and not until Defendants have been served and answered the Second Amended Complaint

will the Court enter a deadline, which will be included in the initial scheduling order. Until then,

Walker should make every effort to pay the initial partial filing fee.

                                IDENTIFICATION OF UNKNOWN DEFENDANTS

          As previously noted, Walker will be allowed to proceed with Counts 1 and 2 against John Doe


2
 In evaluating Walker’s Motion for Recruitment of Counsel, the Court applies the factors discussed in Pruitt v. Mote,
503 F.3d 647, 654 (7th Cir. 2007) and related authority.

                                                         12
1, and Count 12 against John Doe 3. These defendants must be identified with particularity, however,

before service of the Second Amended Complaint can be made on them. Walker will have the

opportunity to engage in limited discovery to ascertain their identity. Rodriguez v. Plymouth

Ambulance Serv., 577 F.3d 816, 832 (7th Cir. 2009). In that vein, the warden of Menard Correctional

Center, Frank Lawrence, will be added to the docket in his official capacity only and shall be

responsible for responding to discovery aimed at identifying these unknown defendants. Once the

names of these individuals are discovered, Walker shall file a motion to substitute each newly identified

defendant in place of the generic designations in the case caption and throughout the Second Amended

Complaint.

                                             DISPOSITION

        Pursuant to Rule 15, and after review of the Second Amended Complaint pursuant to 28 U.S.C.

§ 1915A, the Court GRANTS Walker’s Motion for Leave to File an Amended Complaint (Doc. 16)

filed on October 2, 2019. Count 1 shall proceed against Bramlet, Knust, and John Doe 1, but is

dismissed against Butler. Count 2 shall proceed against John Doe 1. Count 3 shall process against

Bramlet, Knust, and Ellis. Count 4 shall proceed against Bramlet and Knust. Count 9 shall proceed

against McCarty, Johnson, Hanks, Berry, Best, and Clendenin. Count 12 shall proceed against

John Doe 3 and Butler. Count 14 shall proceed against Clendenin. Counts 5, 6, 7, 8, 10, 11, 13, 15,

16, and 17 are dismissed without prejudice. Because there are no other claims against them, Godinez,

Baldwin, Harrington, Joseph, Spiller, Smolak, Dana, John Doe 2, John Doe 4, John Doe 5, John

Doe 6, John Doe 7, John Doe 8, John Doe 9, Allsup, Payne, and Rowald are DISMISSED from this

action without prejudice. The Clerk of Court is DIRECTED to terminate them from the Case

Management/Electronic Case Filing (“CM/ECF”) system.

        The Clerk of Court is DIRECTED to file the Second Amended Complaint and corresponding

exhibits and to ADD the Warden of Menard Correctional Center, Frank Lawrence, in his official

capacity only, for the purpose of responding to discovery aimed at identifying the unknown

                                                   13
corrections officers.

         IT IS ORDERED that the motions seeking recruitment of counsel (Docs. 10 and 11) are

DENIED without prejudice; the Motion for Extension of Time (Doc. 12) is DENIED as moot; the

Motion for Leave to File an Amended Complaint (Doc. 14) filed on September 16, 2019, is DENIED

as moot; and the motions regarding the initial partial filing fee (Docs. 15 and 17) are DENIED as moot.

         IT IS FURTHER ORDERED that the Clerk of Court shall prepare for Bramlet, Knust, Ellis

McCarty, Johnson, Hanks, Berry, Best, Clendenin, Butler, and Lawrence (official capacity only):

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver

of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Second Amended

Complaint, and this Memorandum and Order to each Defendant’s place of employment as identified

by Walker. If a Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the

Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on that Defendant, and the Court will require that Defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

         IT IS ORDERED that, if a Defendant can no longer be found at the work address provided by

Walker, the employer shall furnish the Clerk with that Defendant’s current work address, or, if not

known, his or her last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be retained

only by the Clerk. Address information shall not be maintained in the court file or disclosed by the

Clerk.

         Service shall not be made on the unknown defendants, John Doe 1 and John Doe 3, until such

time as Walker has identified each by name in a properly filed motion for substitution. Walker is

ADVISED that it is his responsibility to provide the Court with the names and service addresses for

these individuals.

         With the exception of Defendant Lawrence, Defendants are ORDERED to timely file an

                                                  14
appropriate responsive pleading to the Second Amended Complaint and shall not waive filing a reply

pursuant to 42 U.S.C. § 1997e(g).

        Pursuant to Administrative Order No. 244, Defendants need only respond to the issues

stated in this Merit Review Order.

        Lawrence is ORDERED to timely enter his appearance. Lawrence, however, does not need

to file an Answer or other responsive pleading. Once Lawrence enters his appearance, the Court will

enter a discovery order setting guidelines for identifying the unknown defendants. Lawrence will be

responsible for responding to discovery requests aimed at identifying the unknown defendants

propounded in accord with this discovery order.

        IT IS ORDERED that if judgment is rendered against Walker, and the judgment includes the

payment of costs under Section 1915, Walker will be required to pay the full amount of the costs,

whether or not his in forma pauperis application is granted. 28 U.S.C. § 1915(f)(2)(A).

        Finally, Walker is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer or

other change in address occurs. Failure to comply with this order will cause a delay in the transmission

of court documents and may result in dismissal of this action for want of prosecution. See FED. R. CIV.

P. 41(b).

        IT IS SO ORDERED.

        DATED: December 12, 2019

                                                       ____________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                                  15
